Per Curiam.
This judgment cannot be sustained. The record before the court exhibits all the errors that, more than forty years ago, led to the reversal of a judgment in the case of Cruser v. State, 3 Harr. 209.
The defects that vitiated the proceedings in that case, as indicated in the opinion, were that the indictment in question did not appear, from the caption, to have been one of the bills that had been found by the grand inquest; that the record did not show that the indictment was ordered by the Oyer and Terminer in which it was pending to be delivered to the Quarter Sessions; or that it was filed in that court as the statute directs; or that there was a Court of Quarter Sessions then and there held ; or how many judges composed the court before which the trial took place.
Every one of these defects exists in the present instance.
Let the judgment be reversed.